ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 6/13/22 wherein claims 1, 4, 5, 8, 13, 14, 17, 18, 28, 29, 34, 36, 38, and 43 were amended; claims 2, 3, 6, 7, 9-12, 15, 16, 19, 21, 22, 25-27, 30, 33, 35, 37, 39-41, 44, and 45 were canceled; and claims 46-48 were added.
	Note(s):  Claims 1, 4, 5, 8, 13, 14, 17, 18, 20, 23, 24, 28, 29, 31, 32, 34, 36, 38, 42, 43, and 46-48 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 6/13/22 to the rejection of claims 1, 4, 5, 8, 13, 14, 17, 18, 20, 23, 24, 28, 29, 31, 32, 34, 36, 38, 42, and 43 made by the Examiner under 35 USC 112 (first and second paragraphs) have been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejections.  Therefore, the said rejections are hereby WITHDRAWN.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Attorney Jolene Fernandes on September 5, 2022.
The application has been amended as follows.
Claim 1, line 9, after ‘pair’, insert --electrons--.
Replace claims 13 with the following.
	13.	(Currently Amended) A complex comprising the compound of claim 1 and an anti-tumor antigen bispecific antibody.
Replace claim 14 with the following.
	14.	(Currently Amended) A complex comprising the bischelate of claim 4 and an anti-tumor antigen bispecific antibody.
Claim 17, line 6, delete ‘target’.
Claim 18, line 6, delete ‘target’.
Claim 28, line 7, replace ‘is configured to bind’ with --binds--.
Claim 36, line 7, replace ‘is configured to bind’ with --binds--.
Claim 34, line 5, delete ‘optionally’.
Claim 47, line 1, delete ‘target’.
Claim 48, line 1, delete ‘target’.

ALLOWABLE CLAIMS
Claims 1, 4, 5, 8, 13, 14, 17, 18, 20, 23, 24, 28, 29, 31, 32, 34, 36, 38, 42, 43, and 46-48 are allowable over the prior art of record.  The prior art neither anticipates nor renders obvious compounds (and uses thereof) as set forth in independent claim 1.  The closest art is that of Carvalho et al (US Patent No. 5,972,307) which discloses structurally similar compounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 31, 2022